--------------------------------------------------------------------------------

Exhibit 10.6
KBR, INC.
TRANSITIONAL STOCK ADJUSTMENT PLAN
RESTRICTED STOCK AWARD


for


________________________
(“Employee”)


As a result of the consummation of the Exchange Offer by Halliburton Company
(“Halliburton”) to dispose of its remaining interest in KBR, Inc., a Delaware
corporation (the “Company”), Halliburton and the Company have become independent
separate companies.  Halliburton and the Company have adopted the KBR, INC.
TRANSITIONAL STOCK ADJUSTMENT PLAN (the “Plan”) to convert restricted shares of
Halliburton common stock (the “Halliburton Restricted Shares”) issued under the
HALLIBURTON COMPANY 1993 STOCK AND INCENTIVE PLAN ("Halliburton Plan") into
restricted shares of the Company’s common stock in accordance with the
applicable adjustment provisions of the Halliburton Plan as a result of the
separation of Halliburton and the Company.


In accordance with the terms of the Plan, Employee is entitled to receive a
number of restricted shares of the Company’s common stock, par value $0.001 per
share (“KBR Common Stock”), determined by a formula set forth in the Plan, in
lieu of outstanding Halliburton Restricted Shares.  Employee is entitled to a
number of restricted shares of KBR Common Stock under the Plan, as set forth on
Exhibit A hereto (the “KBR Restricted Shares”), pursuant to the terms described
herein.


Capitalized terms used and not otherwise defined herein will have the meaning
given thereto in the Plan.


1.  General Terms of KBR Restricted Shares.  Except to the extent otherwise in
conflict as provided below, the KBR Restricted Shares shall be subject to all of
the terms and conditions contained in the corresponding original grant(s) of
Halliburton Restricted Shares, as evidenced by the agreement(s) granting such
Halliburton Restricted Shares, pursuant to the Halliburton Plan.


(a)           Converted Shares.  In accordance with the Plan, Employee’s
Halliburton Restricted Shares set forth on Exhibit A are converted into the
number of KBR Restricted Shares identified on Exhibit A.  The KBR Restricted
Shares shall be issued as hereinafter provided in Employee’s name subject to
certain restrictions thereon.


(b)           Plan Incorporated.  This award of KBR Restricted Shares shall be
subject to all of the terms and conditions set forth in the Plan, including
future amendments thereto, if any, pursuant to the terms thereof, which Plan is
incorporated herein by reference.
 
1

--------------------------------------------------------------------------------


 
2.           KBR Restricted Shares.  The KBR Restricted Shares are subject to
the following terms:


(a)           Forfeiture Restrictions.  The KBR Restricted Shares may not be
sold, assigned, pledged, exchanged, hypothecated or otherwise transferred,
encumbered or disposed of to the extent then subject to the Forfeiture
Restrictions (as hereinafter defined), and in the event of termination of
Employee’s employment with the Company or employing Subsidiary for any reason
that does not result in the lapse of those restrictions, Employee shall, for no
consideration, forfeit to the Company all KBR Restricted Shares to the extent
then subject to the Forfeiture Restrictions.  The prohibition against transfer
and the obligation to forfeit and surrender KBR Restricted Shares to the Company
upon termination of employment are herein referred to as “Forfeiture
Restrictions.”  The Forfeiture Restrictions shall be binding upon and
enforceable against any transferee of KBR Restricted Shares.


(b)           Lapse of Forfeiture Restrictions.  The Forfeiture Restrictions
shall lapse as to the KBR Restricted Shares in accordance with the same schedule
and conditions as specified in Employee’s agreement(s) granting Halliburton
Restricted Shares, provided that Employee has been continuously employed by
Halliburton or the Company from the original date the Halliburton Restricted
Shares were granted through the lapse date.  Prior to the Effective Date, a
Participant’s employment or service with the Company, Halliburton or any of
their respective Subsidiaries shall be deemed to be employment or service with
the Company for all purposes hereunder and under the agreement granting the
Halliburton Restricted Shares and from and after the Effective Date, a
Participant’s employment or service with the Company or any of its Subsidiaries
shall be deemed to be employment or service with the Company for all purposes
under such award.  The Effective Date, as defined in the Plan, is indicated on
Exhibit A.


(c)           Change in Control.  For all purposes concerning the award(s)
hereunder, the definition for Change in Control shall be the definition in the
Plan.


(d)           Certificates.  A certificate evidencing the KBR Restricted Shares
shall be issued by the Company in Employee’s name, or at the option of the
Company, in the name of a nominee of the Company, pursuant to which Employee
shall have voting rights and shall be entitled to receive all dividends unless
and until the KBR Restricted Shares are forfeited pursuant to the provisions
herein, or of the agreement granting the Halliburton Restricted Shares.  The
certificate shall bear a legend evidencing the nature of the KBR Restricted
Shares, and the Company may cause the certificate to be delivered upon issuance
to the Secretary of the Company or to such other depository as may be designated
by the Company as a depository for safekeeping until the forfeiture occurs or
the Forfeiture Restrictions lapse pursuant to the terms of the Plan and this
award.  Upon request of the Compensation Committee of the Company (the
“Compensation Committee”) or the Chief Executive Officer of the Company (the
“CEO”), as appropriate, Employee shall deliver to the Company a stock power,
endorsed in blank, relating to the KBR Restricted Shares then subject to the
Forfeiture Restrictions.  Upon the lapse of the Forfeiture Restrictions without
forfeiture, the Company shall cause a new certificate or certificates to be
issued without legend in the name of Employee for the shares upon which
Forfeiture Restrictions lapsed.  Notwithstanding any other provisions herein,
the issuance or delivery of any shares of stock (whether subject to restrictions
or unrestricted) may be postponed for such period as may be required to comply
with applicable requirements of any national securities exchange or any
requirements under any law or regulation applicable to the issuance or delivery
of such shares.  The Company shall not be obligated to issue or deliver any
shares of stock if the issuance or delivery thereof shall constitute a violation
of any provision of any law or of any regulation of any governmental authority
or any national securities exchange.
 
2

--------------------------------------------------------------------------------


 
3.           Withholding of Tax.  To the extent that the receipt of the KBR
Restricted Shares or the lapse of any Forfeiture Restrictions results in income
to Employee for federal or state income tax purposes, Employee shall deliver to
the Company at the time of such receipt or lapse, as the case may be, such
amount of money or shares of unrestricted stock as the Company may require to
meet its withholding obligation under applicable tax laws or regulations, and,
if Employee fails to do so, the Company is authorized to withhold from any cash
or stock remuneration then or thereafter payable to Employee any tax required to
be withheld by reason of such resulting compensation income.


4.           Status of Shares.  Employee agrees that the KBR Restricted Shares
will not be sold or otherwise disposed of in any manner which would constitute a
violation of any applicable federal or state securities laws.  Employee also
agrees (i) that the certificates representing the KBR Restricted Shares may bear
such legend or legends as the Company deems appropriate in order to assure
compliance with applicable securities laws, (ii) that the Company may refuse to
register the transfer of the KBR Restricted Shares on the stock transfer records
of the Company if such proposed transfer would in the opinion of counsel
satisfactory to the Company constitute a violation of any applicable securities
law and (iii) that the Company may give related instructions to its transfer
agent, if any, to stop registration of the transfer of the KBR Restricted
Shares.


5.           Employment Relationship.  For all purposes herein, Employee shall
be considered to be in the employment of the Company as long as Employee remains
an employee of either the Company, any successor corporation or a parent or
subsidiary corporation (as defined in section 424 of the Code) of the Company or
any successor corporation.  Any question as to whether and when there has been a
termination of such employment, and the cause of such termination, shall be
determined by the Compensation Committee or the CEO, as appropriate, and such
determination shall be final.


6.           Governance by the Compensation Committee.  The KBR Restricted
Shares converted hereunder will hereby be governed by the Compensation Committee
or the CEO, as appropriate, and no longer governed by Halliburton.  No provision
contained herein shall in any way terminate, modify or alter, or be construed or
interpreted as terminating, modifying or altering any of the powers, rights or
authority vested in the Compensation Committee or the CEO pursuant to the terms
of the Plan or resolutions adopted in furtherance of the Plan, including,
without limitation, the right to make certain determinations and elections with
respect to the KBR Restricted Shares.


7.           No Section 83(b) Election.  Employee shall not make an election,
under section 83(b) of the Code, to include an amount in income in respect of
the award of KBR Restricted Shares hereunder.
 
3

--------------------------------------------------------------------------------


 
8.           Binding Effect.  This award shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Employee.


9.           Governing Law.  This award shall be governed by, and construed in
accordance with, the laws of the State of Texas.


IN WITNESS WHEREOF, the Company has caused this document to be executed by its
officer thereunto duly authorized evidencing the terms authorized by the
Transitional Stock Adjustment Plan adopted February 26, 2007.





   
KBR, INC.
       
By
 


 
4

--------------------------------------------------------------------------------